Citation Nr: 1700221	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  14-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disability claimed as depression with anxiety.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for cluster headaches.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to February 1991 and from September 2004 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran has submitted a claim of service connection for depression with anxiety.  His private treatment records include a diagnosis of post-traumatic stress disorder (PTSD).  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a psychiatric disability may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has rephrased the issue involving service connection for depression and anxiety into a single issue in order to comply with the Court's holding.  

The issues of entitlement to service connection for a psychiatric disability claimed as depression with anxiety, entitlement to service connection for sleep apnea, and entitlement to service connection for cluster headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hearing loss, more severe in the high frequencies.

2.  Exposure to acoustic trauma during active service is conceded based on his testimony and DD 214 showing he served as a combat engineer. 

3.  The August 2013 VA examiner was unable to express an opinion as to the etiology of the Veteran's bilateral hearing loss due to the absence of service treatment records, but notes the Veteran's exposure to exploding improvised explosive devices and machine gun fire during service, and further notes that loud noise can cause high frequency hearing loss such as that manifested by the Veteran.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that he has developed a bilateral hearing loss due to the acoustic traumas to which he was exposed during active service in Iraq.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence includes the report of an August 2013 VA examination for hearing loss and tinnitus.  This showed auditory thresholds of 15, 20, 35, 55, and 60 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 20, 20, 50, 70, and 65 decibels at these same frequencies.  Speech discrimination was 84 percent for the right ear and 92 percent for the left ear.  8/9/2013 VBMS, VA Examination, p. 1.  The Board notes that this meets the requirements of 38 C.F.R. § 3.385, and concludes that there is medical evidence of a current disability.  Therefore, the first criterion for service connection has been met.  

The record shows very few of the Veteran's service treatment records and personnel records could be obtained.  None of the service treatment records include any medical findings.  The only personnel record that includes information about the Veteran's assignments and duties is his final DD 214.  This reflects that he had over 11 months of foreign service, that he earned an Iraq Campaign Medal, and that his primary specialty was combat engineer.  

At the August 2013 VA examination, the Veteran told the examiner that he was exposed to exploding improvised explosive devices on a number of occasions.  He was also exposed to 50 caliber machine gun fire without noise protection.  The Veteran told the examiner that he had not been exposed to loud noise as a civilian.  8/9/2013 VBMS, VA Examination, p. 4.  

The Veteran also testified at the February 2016 hearing that he had been exposed to 50 caliber machine gun fire on many occasions.  The weapon was mounted on a Humvee and he was often sitting near it when it was fired.  Although he sometimes wore hearing protection, on most occasions he did not because that made it difficult to be aware of his surroundings.  2/11/2016 VBMS, Hearing Testimony, pp. 3-5.  

Based on the Veteran's likely duties as a combat engineer as well as the information he provided at the VA examination and his sworn testimony at the hearing, the Board concedes that the Veteran was exposed to acoustic trauma during service.  Thus, the second criterion for service connection has also been met.  

In order to establish service connection, it is not enough to show that the Veteran has a current disability and an injury in service.  There must also be evidence of a relationship between the event in service and the current disability.  

In this case, the August 2013 VA examiner states that he was unable to provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  This was because the claims file did not contain any medical records or hearing tests.  However, in explaining why he was unable to provide an opinion, the examiner did note that the Veteran was exposed to explosions and gunfire in service, and did not have a history of noise exposure in civilian life.  The examiner further noted that the Veteran had high frequency hearing loss, and that loud noise can cause high frequency hearing loss.  The Board notes that the Veteran testified he did not have hearing loss prior to his deployment to Iraq, but that his family noticed his hearing problems soon after his return.  

Given the VA examiner's statements, as well as the Veteran's testimony, the Board finds that it is at least as likely as not that the Veteran's current bilateral hearing loss was incurred due to active service.  The examiner notes that the Veteran was exposed to loud noise in service, and that loud noise can cause the type of hearing loss with which the Veteran has been diagnosed.  There is no evidence to show that the Veteran had hearing loss prior to service or was exposed to acoustic trauma in civilian life.  There is at least an approximate balance of positive and negative evidence regarding the relationship between the Veteran's hearing loss and the acoustic trauma in service.  Therefore, the Board will resolve the benefit of the doubt in favor of the Veteran, and find that his current hearing loss was incurred as a result of the acoustic trauma to which he was exposed in service.  38 U.S.C.A. § 5107(b).  The final criterion has been met, and entitlement to service connection for bilateral hearing loss is established. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 


	(CONTINUED ON NEXT PAGE)



REMAND

As noted, most of the Veteran's service treatment records and personnel records have not been obtained.  The VA has a heightened duty to assist the veteran when records are missing.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

The Veteran has not been afforded a VA examination for his claimed psychiatric disability, his sleep apnea, or his migraine headaches.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

The Veteran testified that while he was in Iraq, a soldier from his base was killed returning from a forward operating base.  The Veteran notes that he felt some guilt over this, as he failed to voice his opinion that the soldier should not have gone to that base.  The record also shows that the Veteran's private doctor noted the Veteran was having some symptoms of PTSD, although the etiology for this was not reported.  5/17/2010 VBMS, Medical Treatment Record - Non-Government Facility, pp. 5-6.  The Board finds that this evidence is sufficient to meet the McLendon standard, and that the Veteran should be scheduled for a VA psychiatric examination.  

Similarly, the Veteran testified that he has been experiencing sleep problems since his return from Iraq.  He has submitted private medical records that confirm a diagnosis of sleep apnea dating from at least June 2009.  3/15/2009 VBMS Medical Treatment Record - Non-Government Facility, pp. 2-19.  These records do not comment on the etiology of this disability.  The McLendon standard has been met, and the Veteran should be scheduled for a VA examination of his sleep apnea.  

Finally, the Veteran testified that he has been suffering from headaches since his return from Iraq.  Although his medical records do not include a diagnosis of migraine headaches or show related treatment or complaints, the Veteran is competent to describe both his current headaches and to report a continuity of symptomatology.  He should be scheduled for a VA examination for his claimed headache disability.  

In regard to his service treatment records and personnel records, the claims file shows that multiple requests have been made of the National Guard in Mississippi, Alabama, and Tennessee, but no records were received.  Requests to the National Personnel Record Center (NPRC) and Defense Personnel Records Information Retrieval System were also unsuccessful.  

However, a May 2010 reply from the Mississippi National Guard suggested that a request be made to the Army/Air Personnel Center, St. Louis, MO for information.  5/13/2010 VBMS, Third Party Correspondence, p. 1.  There is no record that such a request has been made.  The Board notes that the Standard Form 180 shows these organizations have a separate address than the NPRC.  5/5/2010 VBMS SF 180 Request Pertaining to Military Records, pp. 1-2. An attempt to obtain records from this organization must be undertaken.  

Finally, the Veteran testified that he has been in receipt of private treatment for his depression from Dr. John Farley, a medical doctor; and from Dr. Al Saunders, a psychologist.  The claims file shows that records from Dr. Farley have been obtained but not Dr. Saunders.  With permission from the Veteran, an attempt to obtain these records must be made.   2/11/2016 VBMS, Hearing Testimony, pp. 16-17.

Accordingly, the case is REMANDED for the following action:

1.  After reviewing the necessary permission from the Veteran, obtain his treatment records from Dr. Al Saunders at Well Springs Christian Clinic.  The Veteran should be advised that in the alternative, he may obtain and submit these records on his own.  He should also be advised that it is ultimately his responsibility to ensure that these records are submitted if he wishes them to be considered as evidence.  

2.  Attempt to obtain the Veteran's service treatment records and personnel records from the Army/Air Personnel Center, St. Louis, MO, or at any other address that may be suggested.  The records should be associated with the claims file, or the unsuccessful attempts documented in the claims file.  

3.  After completion of the above, schedule the Veteran for a VA psychiatric disability.  All indicated tests and studies should be completed.  The claims file must be reviewed, and the examination report must note that it has been reviewed.  After completion of the examination and record review, answer the following questions:

a) Does the Veteran have a current diagnosis of an acquired psychiatric disability?  If so, what is the diagnosis or diagnoses?  

b) For each disability that is currently diagnosed, is it at least as likely as not that it was incurred due to active service?  

c) If the Veteran is found to have a current diagnosis of PTSD, was this disability incurred due to fear of hostile military or terrorist activity during active service?  Was it incurred due to any other stressor event during active service?

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  After completion of the record requests noted above, schedule the Veteran for a VA examination of his sleep apnea.  All indicated tests and studies should be completed.  The claims file must be reviewed, and the examination report must note that it has been reviewed.  After completion of the examination and record review, provide the following opinions:

a) Does the Veteran have a current diagnosis of sleep apnea or a related sleep disability?  

b) If the answer to (a) is yes, is it as likely as not that it was incurred due to active service?  

c) If the answer to (a) is no, please reconcile the current findings with the 2009 diagnosis of sleep apnea found in the Veteran's private medical records.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

5.  After completion of the record requests noted above, schedule the Veteran for a VA examination of his claimed headache disability.  All indicated tests and studies should be completed.  The claims file must be reviewed, and the examination report must note that it has been reviewed.  After completion of the examination and record review, provide the following opinions:

a) Does the Veteran have a current diagnosis of a disability manifested by headaches?  

b) If the answer to (a) is yes, is it as likely as not that it was incurred due to active service?  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


